Order entered April 18, 2018




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-17-00706-CR
                                      No. 05-17-00707-CR
                                      No. 05-17-00708-CR
                                      No. 05-17-00712-CR
                                      No. 05-17-00713-CR
                                      No. 05-17-00714-CR
                                      No. 05-17-00715-CR

                            DOUGLAS LEE LEGUIN, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                   On Appeal from the 380th Judicial District Court
                                 Collin County, Texas
Trial Court Cause Nos. 380-82880-2014; 380-82881-2014; 380-82882-2014; 380-82883-2014;
                   380-82884-2014; 380-82885-2014; 380-82886-2014

                                           ORDER
        The State’s Second Motion for Extension of Time to File its Brief filed April 17, 2018 is

GRANTED. The State’s brief tendered with the motion is deemed timely filed as of the date of

this order.


                                                      /s/   MOLLY FRANCIS
                                                            PRESIDING JUSTICE